Case 16-22415 Doc 49-2 Filed 05/16/19 Entered 05/16/19 16:00:44   Desc
          Statement Accompanying Relief From Stay Page 1 of 12
Case 16-22415 Doc 49-2 Filed 05/16/19 Entered 05/16/19 16:00:44   Desc
          Statement Accompanying Relief From Stay Page 2 of 12
Case 16-22415 Doc 49-2 Filed 05/16/19 Entered 05/16/19 16:00:44   Desc
          Statement Accompanying Relief From Stay Page 3 of 12
Case 16-22415 Doc 49-2 Filed 05/16/19 Entered 05/16/19 16:00:44   Desc
          Statement Accompanying Relief From Stay Page 4 of 12
Case 16-22415 Doc 49-2 Filed 05/16/19 Entered 05/16/19 16:00:44   Desc
          Statement Accompanying Relief From Stay Page 5 of 12
Case 16-22415 Doc 49-2 Filed 05/16/19 Entered 05/16/19 16:00:44   Desc
          Statement Accompanying Relief From Stay Page 6 of 12
Case 16-22415 Doc 49-2 Filed 05/16/19 Entered 05/16/19 16:00:44   Desc
          Statement Accompanying Relief From Stay Page 7 of 12
Case 16-22415 Doc 49-2 Filed 05/16/19 Entered 05/16/19 16:00:44   Desc
          Statement Accompanying Relief From Stay Page 8 of 12
Case 16-22415 Doc 49-2 Filed 05/16/19 Entered 05/16/19 16:00:44   Desc
          Statement Accompanying Relief From Stay Page 9 of 12
Case 16-22415 Doc 49-2 Filed 05/16/19 Entered 05/16/19 16:00:44   Desc
         Statement Accompanying Relief From Stay Page 10 of 12
Case 16-22415 Doc 49-2 Filed 05/16/19 Entered 05/16/19 16:00:44   Desc
         Statement Accompanying Relief From Stay Page 11 of 12
Case 16-22415 Doc 49-2 Filed 05/16/19 Entered 05/16/19 16:00:44   Desc
         Statement Accompanying Relief From Stay Page 12 of 12
